Notice of Pre-AIA  or AIA  Status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hajimiri et al (US 2002/0173337) in view of Rabinowitz et al (US 2003/0145328).
Hajimiri et al disclose a satellite signal receiving circuit configured to receive a satellite signal, comprising:
an oscillator 208 configured to generate a first reference signal;
a first mixer 220 coupled to the oscillator and configured to mix the first reference signal with the satellite signal to generate a first mixed signal; 
a first phase shifter 210 coupled to the oscillator and configured to adjust a phase of the first reference signal to generate a second reference signal, wherein the first reference signal and the second reference signal are in quadrature; 
a second mixer 222 coupled to the first phase shifter and configured to mix the second reference signal with the satellite signal to generate a second mixed signal; 
a second phase shifter 232 coupled to the second low-pass filter and configured to adjust a phase of the second filtered signal to generate a phase-shifted signal; 
a first phase operation circuit 238 coupled to the first low-pass filter and the second phase shifter and configured to perform operations on the first filtered signal and the phase-shifted signal to generate a first satellite baseband signal; 

a bandpass filter 226 coupled to the first mixer and the second mixer and configured to filter the first mixed signal and the second mixed signal to obtain a third satellite baseband signal.
Hajimiri et al fail to disclose a first low-pass filter coupled to the first mixer and configured to filter the first mixed signal to obtain a first filtered signal; a second low-pass filter coupled to the second mixer and configured to filter the second mixed signal to obtain a second filtered signal.  Rabinowitz et al disclose a first low-pass filter 861 coupled to the first mixer and configured to filter the first mixed signal to obtain a first filtered signal; a second low-pass filter 862 coupled to the second mixer and configured to filter the second mixed signal to obtain a second filtered signal.  It would have been obvious to one of ordinary skill in the art to modify Hajimiri et al to incorporate the above claimed elements as disclosed by Rabinowitz et al into the invention of Hajimiri et al to filter out unwanted signals.
Regarding claim 8, Hajimiri et al disclose a satellite signal receiving method, comprising:
(a)    receiving 202 a satellite signal;
(b)    providing 208 a first reference signal;
(c)    mixing 220 the first reference signal and the satellite signal to obtain an in-phase component of the satellite signal;


(e)    mixing 222 the second reference signal and the satellite signal to obtain a quadrature component of the satellite signal;
 (g)    phase-shifting 232 the low-pass filtered quadrature component of the satellite signal to generate a phase-shifted quadrature component;
(h)    calculating 238 a sum of the phase-shifted quadrature component and the low-pass filtered in-phase component of the satellite signal to obtain a first satellite baseband signal;
(i)    calculating 240 a difference between the phase-shifted quadrature component and the low-pass filtered in-phase component of the satellite signal to obtain a second satellite baseband signal; and
(j)    bandpass filtering 226 the in-phase component of the satellite signal and the quadrature component of the satellite signal to obtain a third satellite baseband signal.
Hajimiri et al fail to disclose low-pass filtering the in-phase component of the satellite signal and the quadrature component of the satellite signal.  Rabinowitz et al disclose low-pass filtering 861, 862 the in-phase component of the satellite signal and the quadrature component of the satellite signal.  It would have been obvious to one of ordinary skill in the art to modify Hajimiri et al to incorporate the above claimed elements as disclosed by Rabinowitz et al into the invention of Hajimiri et al to filter out unwanted signals.
Claims 2-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Hajimiri et al in view of Rabinowitz et al as applied to claim 1 above, and further in view of Chen (US 2010/0097966).
Regarding claims 2-3, 9-10, Hajimiri et al in view of Rabinowitz et al have been discussed above but fail to disclose a first analog-to-digital converter (ADC) coupled to the first phase operation circuit and configured to convert the first satellite baseband signal into a digital domain; a second ADC coupled to the second phase operation circuit and configured to convert the second satellite baseband signal into the digital domain; a third ADC coupled to the bandpass filter and configured to convert the third satellite baseband signal into the digital domain; and a digital signal processor coupled to the first ADC, the second ADC, and the third ADC and configured to amplify the first satellite baseband signal, the second satellite baseband signal, and the third satellite baseband signal with a coding gain; a first analog-to-digital converter (ADC) coupled between the first low-pass filter and the first phase operation circuit and configured to convert the first filtered signal into a digital domain; a second ADC coupled between the second low-pass filter and the second phase shifter and configured to convert the second filtered signal into the digital domain; a third ADC coupled to the bandpass filter and configured to convert the third satellite baseband signal into the digital domain; and a digital signal processor coupled to the first phase operation circuit, the second phase operation circuit, and the third ADC and configured to amplify the first satellite baseband signal, the second satellite baseband signal, and the third satellite baseband signal with a coding gain; wherein the second phase shifter, the first phase operation circuit, and the second phase operation circuit perform .
Claims 4, 6, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Hajimiri et al in view of Rabinowitz et al as applied to claim 1 above, and further in view of applicant admitted prior art.
Regarding claims 4, 6, 11, 13, Hajimiri et al in view of Rabinowitz et al have been discussed above but fail to disclose wherein the first satellite baseband signal corresponds to the Global Orbiting Navigation Satellite System (GLONASS), the second satellite baseband signal corresponds to the Global Positioning System (GPS) or the Galileo system, the third satellite baseband signal corresponds to the BeiDou Navigation Satellite System (BDS), and the frequency of the first reference signal is between 1575.42MHz and 1602MHz.  Applicant admitted prior art wherein the first satellite baseband signal corresponds to the Global Orbiting Navigation Satellite System (GLONASS), the second satellite baseband signal corresponds to the Global Positioning System (GPS) or the Galileo system, the third satellite baseband signal corresponds to the BeiDou Navigation Satellite System (BDS), and the frequency of the first reference signal is between 1575.42MHz and 1602MHz (fig. 1; paragraph [0002] of the instant application).  It would have been obvious to one of ordinary skill in the art to further modify Hajimiri et al in view of Rabinowitz et al to incorporate the above claimed elements as disclosed by applicant admitted prior art into the invention of Hajimiri et al in view of Rabinowitz et al because these are just obvious ways of implementing a system and a method and no new or unexpected results would occur.
Claims 5, 7, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DAO L PHAN/Primary Examiner, Art Unit 3648